﻿On behalf of the delegation of the great Libyan Arab People's Jamahiriya, I wish to extend to Ambassador Shihabi my most sincere congratulations upon his election as President of the forty-sixth session of the General Assembly. We are confident that his wisdom, experience and eminent personal qualities will enable us to achieve optimum results.
I should also like to express the appreciation and satisfaction of my delegation to his predecessor, Mr. Guido de Marco, the Minister for Foreign Affairs of the friendly Republic of Malta, who demonstrated consummate skill in conducting the deliberations of the forty-fifth session of the General Assembly in a manner worthy of high esteem and commendation.
My delegation should also like to express its appreciation and pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, who has exerted sincere efforts in enhancing and promoting the role of the United Nations.
Moreover, we welcome the admission of the Republic of Korea and of the Democratic People's Republic of Korea. We are confident that their admission to the United Nations will help to fulfil the aspirations of the Korean people to reunify the Korean peninsula. We should also like to welcome the admission of the three Baltic States - Estonia, Latvia and Lithuania - as well as that of the Marshall Islands and the Federated States of Micronesia.
The United Nations has made significant contributions in international cooperation in various forms. It has played an important role in decolonization during the past four decades. The international community at present is more than ever in dire need of enhancing the role of the world Organization. We believe that this can be achieved only through serious collective action that is free from self-interest. This requires, first and foremost, a sincere political will on the part of member countries and unconditional moral, material and political support to the United Nations. The Organisation would thus be able to rise to the level of the hopes and aspirations of the peoples of the world as envisaged in the Preamble of the Charter and enshrined in the lofty and noble principles of the United Nations.
This also makes it necessary for the international community to reconsider the veto privilege and to move from the stage of making demands to taking concrete action upon such a recommendation. It is clear that there is no longer any justification for retaining the veto privilege which has continued to be a major obstacle to the proper discharge by the Security Council of its principal task, namely the preservation of international peace and security and the cause of the consequent paralysis of the United Nations effectiveness. Furthermore, the veto privilege has caused untold harm to the peoples of the poor countries as it has been exploited in entrenching concepts that run counter to international legality.
We call for an immediate start on serious efforts to enhance the role of the Organization. We believe there is an urgent need to reconsider some of the provisions of the Charter which are no longer compatible with the changing international circumstances. My country, which has the honour of having taken the initiative of calling for the reconsideration of the veto privilege, shall maintain its principled and steadfast stand on this matter, as we are convinced that this is the proper way to ensure that a strong and effective United Nations develops in such a way that it becomes an effective deterrent to those who espouse the policies of force, who practise injustice and oppression, aggression and organized terrorism and economic and scientific blockade against the poor developing nations.
My country calls for the enhancement of the role of the United Nations General Assembly, so that the Security Council may become an organ that expresses the will of the peoples of the United Nations to preserve international peace and security and the principles of respect for sovereignty, and not a council for the security of certain States. 
My country has suffered the scourges of colonialism in the past and recently. At the beginning of the century, we were the victims of an abhorrent fascist invasion, occupation and settlement, under which we suffered all forms of oppression, genocide and depopulation. During the Second World War, Libya's territory was transformed into one of the main theatres of military operations. Our people have paid a heavy price in material and human terms in a war in which we had no interest. Since the end of that war, up to the present, the Libyan people has continued to suffer the effects of the war and its aftermath in the shape of mines and explosives sown by the warring countries in our soil. The international community has adopted numerous resolutions in this and other organizations in which it called upon the countries responsible for that to provide the necessary information and the technical assistance for the removal of such mines and other war materiel and to pay reparations for the damage caused. Today, we wish to repeat our call, through you, to the countries concerned to shoulder their responsibilities in this respect, to respond to the calls of the international community and to abide by the provisions of the General Assembly resolutions concerning the aftermath of war.
The most recent act of aggression perpetrated against my country was the barbarous military attack waged against us on 14 April 1986 by the previous Administration of a super-Power that is a permanent member of the Security Council. That act of aggression was a flagrant violation of the Charter and the principles of international law and all other international covenants and norms. In addition, there have been numerous provocations and repeated hostile acts perpetrated by that country against my own State since the beginning of the 1980s, side by side with the imposition of a boycott and an economic, scientific and cultural blockade. The international community has voiced its clear condemnation of that treacherous military aggression in various resolutions adopted by international and regional organisations, the foremost among which was General Assembly resolution 38/41, which called on that country to eschew the use of force against Libya, reaffirming the right of Libya to receive compensation for the material and human losses sustained by it. Today, we reiterate our call to urge the country concerned to listen to the voice of justice, reason and logic, to respond to the call for peace and to refrain from any measure which would increase tension and aggravate the differences between the two countries. He call on the United States Administration to engage in dialogue and to resolve every difference, if any, by peaceful means, through negotiation. Ours is a call for peace. Through you, Mr. President, I wish to address a new appeal to the United States to respond to the call for a dialogue on a basis of constructive, honourable and just cooperation.
My delegation, which abides by the United Nations Charter and the principles of international legitimacy, respect for the sovereignty of States and the right of peoples to self-determination and non-intervention in internal affairs, calls for the establishment of relationships of cooperation and friendship so as to consolidate international peace and security and bring about tranquillity and confidence among all peoples of the world.
Respect for human rights has been at the core of the new decade's events, with all its important political changes and developments. In this context, I wish to state that my country has always paid great attention to questions of human rights. This respect for human rights stems from our unswerving conviction that such respect for the dignity of man is the basis for the prosperity and progress of peoples. We are determined to pursue our support for the efforts of the international community, through the United Nations and its organs concerned with human rights, for the achievement of the lofty human objectives we all aspire to. In this context, we welcome the call to convene an international conference on human rights in 1993. My country was one of the first to reaffirm the principles of human rights, in our great green Paper on human rights which was circulated as a General Assembly document in 19B9. This culminated in practical and legislative measures aimed at protecting and enforcing human rights and basic freedoms of expression and the right to gain a livelihood. We call for respect for these rights on both the national and international levels. The beginning of 19B9 witnessed events which consolidated what has taken place in this field. We have enacted a law which enhances freedoms and we have ratified a number of international agreements and instruments in the field of human rights. We have established the International Committee on the Qaddafi Prize for Human Rights, and we have hosted its meetings during the past three years. We have constantly expressed our effective cooperation with all humanitarian organizations dealing with human rights and we have called for the demolition of penitentiaries and the abolition of capital punishment.
The problems of the environment are foremost among the concerns of many countries, especially those which suffer from the problems of desertification, drought, natural disasters and pollution. The developing countries have more acutely suffered from the problems of the environment, in addition to the problems of poverty and backwardness and the difficulties of managing natural resources so as to face up to the challenges of development. In this field, my country has faced challenges of development, and very difficult natural and material problems, such as desertification, the scarcity of water resources, the shortage of arable land in the midst of vast deserts and the shortage of manpower. In the circumstances, my country is implementing a great project for a man-made river which is designed to conquer the desert, to spread green vegetation over Libyan lands and to provide a dignified life for the coming generations. The project is based on pumping water from the aquifers in the desert and moving them through a pipeline to the Libyan coast, so that the water may be used for drinking and for irrigation and industry. Praise be to God that we have completed the first stage which involves the pumping of 2 million cubic metres of water daily to irrigate an area which extends for 660 kilometres along our northern coast, through a pipeline 2,000 kilometres long.
On 28 August of this year, we celebrated the arrival of the waters of the great man-made river to the Benghazi area. The celebration was attended by a number of leaders from Arab and other friendly countries. We should like to take this opportunity to express our thanks and appreciation to Dr. Mohamad Mahathir, Prime Minister of Malaysia, who mentioned this project in his statement in the general debate.
We take pride in this achievement because we believe that every inch of green added to the arable land of any developing country represents a response to the many-faceted natural challenges facing those developing nations and that every effort made in dealing with the problems of development and backwardness and providing the vital requirements of millions puts contemporary man on the threshold of the proper solutions for the problems involved in meeting the just demands of people and their need to attain prosperity and progress.
We have built our man-made river ourselves, without the help of foreign loans or financial assistance. Libya's efforts in the area of such positive undertakings, that aim at the preservation of the environment and the promotion of development make us look forward to the world Conference on the Environment and Development scheduled to be held at Rio de Janeiro in 1992, which we hope will yield positive results.
The Middle East region continues to be one of the most tense of the world's hotbeds of tension because of the Zionist entity's occupation of Palestine and large tracts of Arab territories. Over the years, the international community has adopted numerous resolutions on the Palestinian question, all of which have reaffirmed the inalienable rights of the Palestinian people, especially their right of return and their right to self-determination. However, despite this just and steadfast International recognition, the Palestinian people remain deprived of their political and human rights because of Israeli intransigence, which is the basic impediment standing in the way of all sincere international efforts to reach a just and lasting solution to the Palestinian question.
The intifadah of the Palestinian people against the Israeli occupation is a reaffirmation that when right is on the side of the weak he shall stand invincible against the technology of the unjust. The Palestinian Intifadah has proved that the will of peoples to realise their legitimate aspirations cannot be suppressed. Our position is based on adherence to international covenants. We steadfastly support the right of the Palestinian people to liberate their homeland and to establish their own independent State with a capital in the Holy City of Al-Quds.
The immigration of Jews to Palestine from the Soviet Union and other countries and their settlement in the occupied Arab territories today represent the most serious threat to a solution of the Palestinian question. The statements of the Israeli leaders and their call for a greater Israel are clear proof of their sinister intention to create a new demographic situation in Palestine and the occupied Arab territories by altering the demographic composition of the area and turning it into an obstacle to the achievement of any solution of the Palestinian question that would guarantee the restoration of the legitimate and inalienable rights of the Palestinian people.
At present, there is a great deal of talk about peace and the finding of a just and durable solution to the problems of the Middle East and the Palestinian question in line with United Nations resolutions, some of which were adopted about 40 years ago. First, there was General Assembly resolution 181 (II) and then, the many resolutions that followed. The Palestinians and Arabs from Egypt, Syria, Jordan and Lebanon have expressed their determination to achieve peace. Today, I must clearly state that the ones who do not want peace are the Israelis; those who will undermine every effort to achieve peace are the Israelis. That is because they believe only in the logic of force and war. This is their creed and their unchanging strategy. While the rest of the world moves towards detente. they manufacture weapons of mass destruction. They reject the world's calls to place their nuclear facilities under the safeguards of the International Atomic Energy Agency. They are preparing for a new type of war in the region, namely, the war for water.
The suffering of the people of South Africa under the racists and their practices cannot be set apart from the suffering of the Palestinian people in occupied Palestine. We in Libya support the just struggle of the people of South Africa, and we call upon all the peoples of the world to support the just struggle of that people to eliminate apartheid. We strongly condemn the racist practices against the black South African majority.
As mine is a country bordering on the Mediterranean, we consider that it is very important to enhance peace, cooperation and security in that region. We hope that it will not become a hotbed of tension in the world or a springboard for direct attacks against coastal States. We still repeat our call to transform the Mediterranean into a lake of peace and cultural exchange and to remove weapons of mass destruction, foreign fleets and bases from it. It should become a model of cooperation between peoples in the north and in the south and an embodiment of the slogan, "No aggression, no invasion, but continued peace and tranquillity, a source of food for the hungry and of shelter from fear."
The problem of Lebanon has been the locus of Arab and international efforts to bring an end to the tragic situation in that country. My country supports national reconciliation that will preserve unity and territorial integrity and sovereignty. However, notwithstanding national efforts inside the country and international efforts outside Lebanon, the Lebanese people still continue to suffer a deep wound in the southern part of their country as a result of Israel's continued occupation of a part of that territory, in brazen defiance of the resolutions adopted by the international community. My country, which has always called for safeguarding Lebanon's integrity, unity and sovereignty, believes that resolving the Lebanese problem requires the immediate and complete withdrawal of Israeli forces of occupation to allow the legitimate Lebanese authority to extend its control over all its national soil.
General and complete disarmament under effective international supervision is the desired goal of all the peoples of the world. It is incumbent upon all countries, and especially those that possess nuclear armaments and weapons of mass destruction, to do their utmost to advance towards the realization of that goal within the framework of full respect for the principles and purposes of the United Nations Charter and in accordance with the priorities spelled out in the Final Document of the tenth special session of the General Assembly devoted to disarmament.
That comprehensive view, which we share with many countries, is based on a full awareness of the terrible threats facing our planet as a result of the production, stockpiling and possible use of nuclear weapons and other weapons of mass destruction. In that respect, disarmament should involve all the countries that produce and possess such weapons, without distinction or discrimination. The twenty-fourth article of the green paper, which was approved by the Libyan Arab people, states:
"The citizens of the Jamahiriya call for abolishing the nuclear, chemical and germ weapons, as well as all means of mass destruction and the destruction of all such weapons now in the stockpiles. They call for the deliverance of mankind from nuclear power stations and the danger of their wastes."
As one of the parties to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Convention prohibiting bacteriological weapons and the Geneva Protocol, my country supports all international and regional efforts designed to put an end to the nuclear arms race and eliminate nuclear weapons. We also support all international efforts aimed at prohibiting all forms of weapons of mass destruction, without distinction. We support the principle of establishing nuclear-weapon-free zones in all parts of the world, including Africa and the Middle East. Unfortunately, in this respect our hopes have been dashed by Israel's persistence in possessing, producing and developing weapons of mass destruction in spite of repeated international appeals and condemnations. The Israelis have refused to forgo the possession of nuclear weapons and continue their tests of delivery systems and refuse to place their nuclear facilities under the safeguards of the International Atomic Energy Agency (IAEA).

With regard to disarmament, we listened with close attention to the proposal of the United States President, George Bush, wherein he declared unilaterally a project for major reductions in the nuclear arsenal of the United States. We believe that this proposal is important and positive. We call upon the United States of America to continue to move in that direction in the service of international peace and security and in recognition of the fact that its technical and scientific achievements are the result of the collective efforts of all mankind, through the immigration to the United States of millions of people from all over the world.
We call on the parties that possess weapons of mass destruction - bacteriological, nuclear and chemical - to take initiatives to destroy their stockpiles, to refrain from producing or stockpiling such weapons, and to give a binding pledge that they will refrain from using them and, thereby, save human lives.
My country follows with close attention the positive developments towards finding comprehensive political solutions to regional problems. These developments are due to the efforts of the Secretary-General in pursuance of Security Council resolutions. Foremost amongst these problems are the situations in Cyprus, Cambodia and Afghanistan. Given our steadfast stand on the need to search for peaceful solutions to all problems within the framework of full respect for the principles and purposes of the United Nations Charter and of international law, my country welcomes all efforts to find just and comprehensive solutions to the problems of Cyprus, Cambodia and Afghanistan within the framework of international legality, respect for the sovereignty, independence and integrity of those countries and for their non-aligned status, and the absence of any foreign interference in their internal affairs.
We welcome the efforts of the Secretary-General and the use of his good offices towards the implementation of relevant Security Council resolutions, and we wish to express our appreciation of his tireless efforts towards the achievement of comprehensive and just political solutions to these problems. My country, which has always provided all forms of material and political support for the just causes of peoples and their legitimate struggle to regain their freedom and independence according to the provisions and principles of the United Nations Charter, wishes to reaffirm its continued support of that struggle. Our desire to see those peoples realise their legitimate aspirations stems from one steadfast and unswerving belief in the cause of freedom and the need to champion the cause of the oppressed everywhere in the world.
My country also supports the Korean people in their legitimate aspiration to the achievement of unity through peaceful means and without foreign interference, exactly as the German nation was unified following the fall of the Berlin wall. The first person to predict the crumbling of that Wall was President Muammar Qaddafi.
Just as we support the right of every people to unity, we also reaffirm the right of the Arab peoples to unity without foreign interference. This is a new phase in history. A page has been turned. We support respect for human rights and for the principles of non-interference in internal affairs and the non-use of policies of destabilization. We wish to see democracy reaffirmed, and dictatorships removed from the world. We hope to see the disappearance of one-man rule and of rule by class, party, tribe, vanguard or elite. We wish to see the sovereignty of peoples enhanced and their will respected. We call for adherence to the principles of international legality on the basis of equality and in line with creative human ideals, so that peace and cooperation may prevail, in the world, the gap between rich and poor nations may be bridged, mutual benefit may guide cooperation between States, and lofty human ideals may reign supreme in our world.
